           Case 1:20-cv-00281-SCY-JFR Document 1-1 Filed 03/30/20 Page 1 of 7



        Department of the Treasury                                                                                           Document Locator Number

       Internal Revenue Service                                                                                                 17451-117-13305-18
       Director
        201 W. RIVERCENTER BLVD
        COVINGTON, KY 41011                                                                                                  RECEIVED APR 3 0 2018
                MFT           Tax Period          Assessment Date                Trans Code                   Notice Date:              04/27/2018
                                                                                                           Name Control: CSIA
                 03             201503                04/27/2018                    370             Taxpayer
                                                                                                    Identifying
                                                                                                                             ►              Redacted

       I                                      Taxpayer                                    I         Number
         CSI AVIATION INC                                                                                        Form Number:                    720
         3700 RIO GRANDE BLVD NW STE 1
         ALBUQUERQUE, NM 87107-2876                                                                     Plan/Report Number:


                                                                                                           Tax Period Ended:                03/31/2015
       L                                                                                  _J

                                                           Notice of Tax Due on Federal Tax Return

           This is a notice of tax due on your tax return identified above. Please pay the amount shown as Balance Due when you receive this
           notice. Make your check payable to the United States Treasury and send it with a copy of this notice to the address shown above. If the
           balance due as shown below is incorrect because you made a recent payment, please send us the amount you believe you owe and an
           explanation of the difference.

           The balance due may include penalty and interest. If you have any questions concerning the balance due or penalty and interest
           computation call us at 800-829-0115 (Business filers) or 800-829-8374 (individual filers).




31. Reference                                     32. TC        33. Assessment                   34. Adjustment or Credit           35. Balance Due

04/27/2018 ADD'L TAX                                   300                        1,095,209.35
04/27/2018 FTD PEN                                     180                                0.00
04/27/2018 INTEREST                                    190                          128,266.24




36. Reference Code: see enclosed notice
                                                                                                                                                       1,223,475.59

                       see enclosed notice




Please return this copy with your payment to the address shown above                                                         Form   3552     (Rev. 2-2017) (Part 3)
                                                                                                                                         Catalog Nurry_ber 49356T




                                                               EXHIBIT A
                  Case 1:20-cv-00281-SCY-JFR Document 1-1 Filed 03/30/20 Page 2 of 7
                                                                                                                             Document Locator Number
       Department of the Treasury
       Internal Revenue Service                                                                                                17451-117-13000-18
       Director
        201 W. RIVERCENTERBLVD
        COVINGTON, KY 41011
                                                                                                                            RECEIVED APR 3 0 2018
                MFT          Tax Period           Assessment Date                Trans Code                   Notice Date:              04/27/2018
                                                                                                           Name Control: CSIA
                 03             201509               04/27/2018                     370
                                                                                                    Taxpayer                  ►             Redacted
                                                                                                    Identifying
       I                                      Taxpayer                                    I         Number
           CSI AVIATION INC                                                                                     Form Number:                      720
           3700 RIO GRANDE BLVD NW STE 1
           ALBUQUERQUE, NM 87107-2876                                                                   Plan/Report Number:


                                                                                                           Tax Period Ended:                 09/30/2015
       L                                                                                  _J

                                                           Notice of Tax Due on Federal Tax Return

           This is a notice of tax due on your tax return identified above. Please pay the amount shown as Balance Due when you receive this
           notice. Make your check payable to the United States Treasury and send it with a copy of this notice to the address shown above. If the
           balance due as shown below is incorrect because you made a recent payment, please send us the amount you believe you owe and an
           explanation of the difference.

           The balance due may include penalty and interest. If you have any questions concerning the balance due or penalty and interest
           computation call us at 800-829-0115 (Business filers) or 800-829-8374 (individual filers).




31. Reference                                     32. TC        33. Assessment                   34. Adjustment or Credit            35. Balance Due

04/27/2018 ADD'L TAX                                   300                          909,300.59
04/27/2018 FTD PEN                                     180                                0.00
04/27/2018 INTEREST                                    190                           91,151.75




36. Reference Code: see enclosed notice
                                                                                                                                                        1,000,452.34

                       see enclosed notice




Please return this copy with your payment to the address shown above                                                          Form   3552     (Rev. 2-2017) (Part 3)
                                                                                                                                          Catalog Number 49356T
                  Case 1:20-cv-00281-SCY-JFR Document 1-1 Filed 03/30/20 Page 3 of 7
       Department of the Treasury                            ff RE                    '~;_ 3 0 2018                          Document Locator Number

       Internal Revenue Service                                                                                                 17451-117-13304-18
       Director
        201 W. RIVERCENTER BLVD
        COVINGTON, KY 41011
                                                                                                                             RECEIVED APR 3 0 2018
                MFT           Tax Period          Assessment Date                Trans Code                   Notice Date:              04/27/2018
                                                                                                           Name Control: CSIA
                 03             201512                04/27/2018                    370
                                                                                                    Taxpayer                 ►              Redacted
                                                                                                    Identifying
       I                                      Taxpayer                                              Number
           CSI AVIATION INC                                                                                      Form Number:                    720
           3700 RIO GRANDE BLVD NW STE 1
           ALBUQUERQUE, NM 87107-2876                                                                   Plan/Report Number:


                                                                                                           Tax Period Ended:                 12/31/2015
       L                                                                                  _J

                                                           Notice of Tax Due on Federal Tax Return

           This is a notice of tax due on your tax return identified above. Please pay the amount shown as Balance Due when you receive this
           notice. Make your check payable to the United States Treasury and send it with a copy of this notice to the address shown above. If the
           balance due as shown below is incorrect because you made a recent payment, please send us the amount you believe you owe and an
           explanation of the difference.

           The balance due may include penalty and interest. If you have any questions concerning the balance due or penalty and interest
           computation call us at 800-829-0115 (Business filers) or 800-829-8374 (individual filers).




31. Reference                                     32. TC        33. Assessment                   34. Adjustment or Credit           35. Balance Due

04/27/2018 ADD'L TAX                                   300                        1,251,470.31
04/27/2018 FTD PEN                                     180                                0.00
04/27/2018 INTEREST                                    190                          115,844.19




36. Reference Code: see enclosed notice
                                                                                                                                                       1,367,314.50

                       see enclosed notice




Please return this copy with your payment to the address shown above                                                         Form   3552     (Rev. 2-2017) (Part 3)
                                                                                                                                         Catalog Number 49356T
                 Case 1:20-cv-00281-SCY-JFR Document 1-1 Filed 03/30/20 Page 4 of 7
                                                                                                                              Document Locator Number
       Department of the Treasury
       Internal Revenue Service                                                                                                 17451-117-13303-18
       Director
       201 W. RIVERCENTERBLVD
       COVINGTON, KY 41011                                                                                                  RECEIVED APR 3 0 2018
                MFT          Tax Period           Assessment Date                Trans Code                   Notice Date:               04/27/2018
                                                                                                           Name Control: CSIA
                 03            201603                04/27/2018                     370
                                                                                                    Taxpayer                  ►              Redacted
                                                                                                    Identifying
       I                                      Taxpayer                                              Number
         CSI AVIATION INC                                                                                       Form Number:                       720
         3700 RIO GRANDE BLVD NW STE 1
         ALBUQUERQUE, NM 87107-2876                                                                     Plan/Report Number:

                                                                                                           Tax Period Ended:                  03/31/2016
       L                                                                                  _J

                                                           Notice of Tax Due on Federal Tax Return

           This is a notice of tax due on your tax return identified above. Please pay the amount shown as Balance Due when you receive this
           notice. Make your check payable to the United States Treasury and send it with a copy of this notice to the address shown above. If the
           balance due as shown below is incorrect because you made a recent payment, please send us the amount you believe you owe and an
           explanation of the difference.

           The balance due may include penalty and interest. If you have any questions concerning the balance due or penalty and interest
           computation call us at 800-829-0115 (Business filers) or 800-829-8374 (individual filers).




31. Reference                                     32. TC        33. Assessment                   34. Adjustment or Credit             35. Balance Due

04/27/2018 ADD'L TAX                                   300                          939,181.00
04/27/2018 FTD PEN                                     180                                0.00
04/27/2018 INTEREST                                    190                           76,684.14




36. Reference Code: see enclosed notice
                                                                                                                                                         1,015,865.14

                       see enclosed notice




Please return this copy with your payment to the address shown above                                                           Form   3552 (Rev. 2-2017) (Part 3)
                                                                                                                                           Catalog Number 49356T
                  Case 1:20-cv-00281-SCY-JFR Document 1-1 Filed 03/30/20 Page 5 of 7
       Department of the Treasury                                                                                              Document Locator Number

       Internal Revenue Service                                                                                                    17451-117-13302-18
       Director
        201 W. RIVERCENTERBLVD
        COVINGTON, KY 41011                                                                                                 RECEIVED APR 3 0 2018
                MFT           Tax Period          Assessment Date                Trans Code                   Notice Date:                04/27/2018
                                                                                                           Name Control: CSIA
                 03             201606                04/27/2018                    370
                                                                                                    Taxpayer                   ►              Redacted
                                                                                                    Identifying
       I                                      Taxpayer                                              Number
         CSI AVIATION INC                                                                                        Form Number:                       720
         3700 RIO GRANDE BLVD NW STE 1
         ALBUQUERQUE, NM 87107-2876                                                                     Plan/Report Number:


                                                                                                           Tax Period Ended:                   06/30/2016
       L                                                                                  _J

                                                           Notice of Tax Due on Federal Tax Return

           This is a notice of tax due on your tax return identified above. Please pay the amount shown as Balance Due when you receive this
           notice. Make your check payable to the United States Treasury and send it with a copy of this notice to the address shown above. If the
           bala.nce due as shown below is incorrect because you made a recent payment, please send us the amount you believe you owe and an
           explanation of the difference.

           The balance due may include penalty and interest. If you have any questions concerning the balance due or penalty and interest
           computation call us at 800-829-0115 (Business filers) or 800-829-8374 (individual filers).




31. Reference                                     32. TC        33. Assessment                   34. Adjustment or Credit              35. Balance Due

04/27/2018 ADD'L TAX                                   300                        1,442,609.16
04/27/2018 FTD PEN                                     180                                0.00
04/27/2018 INTEREST                                    190                          104,139.26




36. Reference Code: see enclosed notice
                                                                                                                                                          1,546,748.42

                       see enclosed notice




Please return this copy with your payment to the address shown above                                                            Form   3552     (Rev. 2-2017) (Part 3)
                                                                                                                                            Catalog Number 49356T
                  Case 1:20-cv-00281-SCY-JFR Document 1-1 Filed 03/30/20 Page 6 of 7
       Department of the Treasury                                                                                            Document Locator Number

       Internal Revenue Service                                                                                                17451-117-13301-18
       Director
        201 W. RIVERCENTERBLVD
        COVINGTON, KY 41011
                                                                                                                              RECEI\/Pl APR 3 0 2018
                MFT          Tax Period           Assessment Date                Trans Code                   Notice Date:              04/27/2018
                                                                                                           Name Control: CSIA
                 03             201609               04/27/2018                     370
                                                                                                    Taxpayer                 ►              Redacted
                                                                                                    Identifying
       I                                      Taxpayer                                              Number
         CSI A VIA TI ON INC                                                                                    Form Number:                      720
         3700 RIO GRANDE BLVD NW STE 1
         ALBUQUERQUE, NM 87107-2876                                                                     Plan/Report Number:


                                                                                                           Tax Period Ended:                 09/30/2016
       L                                                                                  _J

                                                           Notice of Tax Due on Federal Tax Return

           This is a notice of tax due on your tax return identified above. Please pay the amount shown as Balance Due when you receive this
           notice. Make your check payable to the United States Treasury and send it with a copy of this notice to the address shown above. If the
           balance due as shown below is incorrect because you made a recent payment, please send us the amount you believe you owe and an
           explanation of the difference.

           The balance due may include penalty and interest. If you have any questions concerning the balance due or penalty and interest
           computation call us atS00-829-0115 (Business filers) orS00-829-8374 (individual filers).




31. Reference                                     32. TC        33. Assessment                   34. Adjustment or Credit            35. Balance Due

04/27/2018 ADD'L TAX                                   300                        1,344,257.76
04/27/2018 FTD PEN                                     180                                0.00
04/27/2018 INTEREST                                    190                           82,858.38




36. Reference Code: see enclosed notice
                                                                                                                                                        1,427,116.14

                       see enclosed notice




Please return this copy with your payment to the address shown above                                                          Form   3552     (Rev. 2-2017) (Part 3)
                                                                                                                                          Catalog Number 49356T
                  Case 1:20-cv-00281-SCY-JFR Document 1-1 Filed 03/30/20 Page 7 of 7
       Department of the Treasury                                                                                            Document Locator Number

       Internal Revenue Service                                                                                                 17451-117-13300-18
       Director
        201 W. RIVERCENTERBLVD
        COVINGTON, KY 41011
                                                                                                                             RECEIVEn APR 3 0 2018
                MFT           Tax Period          Assessment Date                Trans Code                   Notice Date:              04/27/2018
                                                                                                           Name Control: CSIA
                 03             201612               04/27/2018                     370
                                                                                                    Taxpayer                 ►              Redacted
                                                                                                    Identifying
       I                                      Taxpayer                                              Number
         CSI AVIATION INC                                                                                        Form Number:                     720
         3700 RIO GRANDE BLVD NW STE 1
         ALBUQUERQUE, NM 87107-2876                                                                     Plan/Report Number:


                                                                                                           Tax Period Ended:                 12/31/2016
       L                                                                                  _J

                                                           Notice of Tax Due on Federal Tax Return

           This is a notice of tax due on your tax return identified above. Please pay the amount shown as Balance Due when you receive this
           notice. Make your check payable to the United States Treasury and send it with a copy of this notice to the address shown above. If the
           balance due as shown below is incorrect because you made a recent payment, please send us the amount you believe you owe and an
           explanation of the difference.

           The balance due may include penalty and interest. If you have any questions concerning the balance due or penalty and interest
           computation call us at 800-829-0115 (Business filers) or 800-829-8374 (individual filers).




31. Reference                                     32. TC        33. Assessment                   34. Adjustment or Credit            35. Balance Due

04/27/2018 ADD'L TAX                                   300                        2,029,017.71
04/27/2018 FTD PEN                                     180                                0.00
04/27/2018 INTEREST                                    190                          103,249.33




36. Reference Code: see enclosed notice
                                                                                                                                                        2,132,267.04

                       see enclosed notice




Please return this copy with your payment to the address shown above                                                          Form   3552     (Rev. 2-2017) (Part 3)
                                                                                                                                          Catalog Number 49356T
